IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                            DECEMBER 1998 SESSION                FILED
ISAIAH HIGGS,                   *      C.C.A. # 02C01-9801-CR-00021

      Appellant,                *      SHELBY COUNTY
                                                                December 31, 1998
VS.                             *      Hon. Arthur T. Bennett, Judge

STATE OF TENNESSEE,             *      (Post-Conviction-First Degree Murder)
                                                                Cecil Crowson, Jr.
      Appellee.                 *
                                                                 Appellate C ourt Clerk




For Appellant:                         For Appellee:

Linda K. Parson, Attorney              John Knox Walkup
511 Jackson Street                     Attorney General and Reporter
Corinth, MS 38834
                                       Marvin E. Clements, Jr.
                                       Assistant Attorney General
                                       Cordell Hull Building, 2d Floor
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       Glen Baity
                                       Assistant District Attorney General
                                       Criminal Justice Center, Third Floor
                                       201 Poplar Avenue
                                       Memphis, TN 38103




OPINION FILED:__________________________



AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                        OPINION

              The petitioner, Isaiah Higgs, appeals the trial court's denial of post-

conviction relief. In this appeal of right, the petitioner claims that his guilty pleas

were neither knowingly nor voluntarily entered. Because the evidence does not

preponderate against the findings to the contrary by the trial court, the judgment is

affirmed.



              While on trial for first degree and felony murder, attempted especially

aggravated robbery, and four counts of attempted first degree murder, the petitioner,

on May 1, 1996, entered negotiated pleas of guilt to first degree murder, attempted

especially aggravated robbery (eight years), and two counts of attempted first

degree murder (fifteen years on each). A life sentence was imposed for the first

degree murder. As a result of the plea, the state withdrew a demand for the death

penalty. The trial court ordered concurrent sentences on all four counts.



              On April 9, 1997, the petitioner filed this petition for post-conviction

relief alleging that his convictions were based upon involuntary guilty pleas "entered

without understanding the nature and consequences of the pleas" and contending

that his trial counsel was ineffective for the failure to adequately investigate the

circumstances and communicate with his client. At the conclusion of the evidentiary

hearing, the trial court determined that defense counsel had met the professional

guidelines of representation and further concluded as follows:

              This court is satisfied that Petitioner was made fully
              aware of all the consequences of his guilty plea and that
              he entered into such plea knowingly and voluntarily.
              Petitioner testified that he had read the guilty pleas and
              that he understood all the rights he was giving up by
              pleading guilty. Petitioner alleges that he was forced to
              plead guilty because threats were being made against
              him and his family by two of his co-defendants.
              However, when accepting the guilty plea, petitioner made
              no mention of any threats being made to him. Petitioner

                                             2
              fully understood that he was entering the guilty plea
              freely and voluntarily and [through review of the transcript
              of the submission hearing] that no one could force or
              compel him to enter a plea of guilty.



              In this appeal, the petitioner has withdrawn his claim that trial counsel

was ineffective but persists in his argument that the pleas were neither knowingly

nor voluntarily made. In a post-conviction proceeding, the petitioner has the burden

of proving his allegations by and clear and convincing evidence. Tenn. Code Ann.

§ 40-30-210(f). On appeal, the findings of the trial court are conclusive unless the

evidence preponderates otherwise. Graves v. State, 512 S.W.2d 603 (Tenn. Crim.

App. 1973).



              In Boykin v. Alabama, 395 U.S. 238 (1969), the United States

Supreme Court ruled that defendants should be advised of certain constitutional

rights before entering guilty pleas, including the right against self-incrimination, the

right to confront witnesses, and the right to a trial by jury. Id. at 243. The overriding

requirement under Boykin is that the guilty plea must be knowingly and voluntarily

made. Id. at 242-44. If the proof establishes that the defendant was aware of his

constitutional rights, he is entitled to no relief. Johnson v. State, 834 S.W.2d 922,

926 (Tenn. 1992).



              In our view, the evidence does not preponderate against the trial

court's determination that the pleas were knowingly and voluntarily made. The

transcript establishes that at the guilty plea proceeding, the petitioner was advised of

his full panoply of constitutional rights. See State v. Neal, 810 S.W.2d 131 (Tenn.

1991), overruled in part by, Blankenship v. State, 858 S.W.2d 897 (Tenn. 1993).



              Accordingly, the judgment is affirmed.

                                            3
                                ________________________________
                                Gary R. Wade, Presiding Judge

CONCUR:



_____________________________
Thomas T. Woodall, Judge



_____________________________
John Everett Williams, Judge




                                4